                Case 6:20-cv-00880 Document 1 Filed 09/29/20 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


 Inspire Licensing LLC,                                          Case No. 6:20-cv-880
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 Broadcom Inc.,

           Defendant.


                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Inspire Licensing LLC (“Plaintiff”), through its attorneys, complains of

Broadcom Inc. (“Defendant”), and alleges the following:

                                                PARTIES

       1.         Plaintiff Inspire Licensing LLC is a corporation organized and existing under the

laws of Delaware that maintains its principal place of business at 5570 FM 423, Suite 250-2046,

Frisco, TX 75034.

       2.         Defendant Broadcom Inc. is a corporation organized and existing under the laws

of Delaware that maintains an established place of business at 2901 Via Fortuna Dr., Ste 400,

Austin, TX 78746.

                                             JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).




                                                   1
                 Case 6:20-cv-00880 Document 1 Filed 09/29/20 Page 2 of 6




        5.        This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                                  VENUE

        6.        Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, and has an established place of business in

this District.

                                            PATENTS-IN-SUIT

        7.        Plaintiff is the assignee of all right, title and interest in United States Patent Nos.

10,005,427; 9,764,712 (the “Patents-in-Suit”); including all rights to enforce and prosecute

actions for infringement and to collect damages for all relevant times against infringers of the

Patents-in-Suit. Accordingly, Plaintiff possesses the exclusive right and standing to prosecute the

present action for infringement of the Patents-in-Suit by Defendant.

                                            THE ’427 PATENT

         8.        The ’427 Patent is entitled “Sensor data anomaly detector,” and issued

 06/26/2018. The application leading to the ’427 Patent was filed on 09/18/2017. A true and

 correct copy of the ’427 Patent is attached hereto as Exhibit 1 and incorporated herein by

 reference.

         9.        The ’427 Patent is valid and enforceable.

                                            THE ’712 PATENT

         10.       The ’712 Patent is entitled “Sensor data anomaly detector,” and issued

 09/19/2017. The application leading to the ’712 Patent was filed on 04/09/2014. A true and




                                                     2
             Case 6:20-cv-00880 Document 1 Filed 09/29/20 Page 3 of 6




correct copy of the ’712 Patent is attached hereto as Exhibit 2 and incorporated herein by

reference.

       11.       The ’712 Patent is valid and enforceable.

                         COUNT 1: INFRINGEMENT OF THE ’427 PATENT

       12.       Plaintiff incorporates the above paragraphs herein by reference.

       13.       Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’427 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’427 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’427 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’427 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       14.       Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’427 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       15.       Exhibit 3 includes charts comparing the Exemplary ’427 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’427 Patent. Accordingly, the Exemplary

Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’427

Patent Claims.




                                                  3
             Case 6:20-cv-00880 Document 1 Filed 09/29/20 Page 4 of 6




       16.       Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 3.

       17.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

infringement.

                         COUNT 2: INFRINGEMENT OF THE ’712 PATENT

       18.       Plaintiff incorporates the above paragraphs herein by reference.

       19.       Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’712 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’712 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’712 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’712 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       20.       Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’712 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       21.       Exhibit 4 includes charts comparing the Exemplary ’712 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’712 Patent. Accordingly, the Exemplary

Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’712

Patent Claims.




                                                  4
                  Case 6:20-cv-00880 Document 1 Filed 09/29/20 Page 5 of 6




            22.     Plaintiff therefore incorporates by reference in its allegations herein the claim

 charts of Exhibit 4.

            23.     Plaintiff is entitled to recover damages adequate to compensate for Defendants

 infringement.

                                              JURY DEMAND

        24.        Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                          PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

       A.         A judgment that the ’427 Patent is valid and enforceable

       B.         A judgment that the ’712 Patent is valid and enforceable

       C.         A judgment that Defendant has infringed directly one or more claims of the ’427

                  Patent;

       D.         A judgment that Defendant has infringed directly one or more claims of the ’712

                  Patent;

       E.         An accounting of all damages not presented at trial;

       F.         A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

                  for Defendants past infringement with respect to the ’427 Patent.

       G.         A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

                  for Defendants past infringement with respect to the ’712 Patent.

       H.         And, if necessary, to adequately compensate Plaintiff for Defendants infringement,

                  an accounting:




                                                     5
           Case 6:20-cv-00880 Document 1 Filed 09/29/20 Page 6 of 6




           i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                that it incurs in prosecuting this action;

          ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                action; and

         iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                deems just and proper.




Dated: September 29, 2020          Respectfully submitted,


                                   /s/ Isaac Rabicoff
                                   Isaac Rabicoff
                                   Rabicoff Law LLC
                                   5680 King Centre Dr, Suite 645
                                   Alexandria, VA 22315
                                   (773) 669-4590
                                   isaac@rabilaw.com

                                   Counsel for Plaintiff
                                   Inspire Licensing LLC




                                                6
